DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23-25 and 35 are objected to because of the following informalities:  claim 23, line 3 states “an electrocatalytic metallopolymer” which should be corrected to “the electrocatalytic metallopolymer” due to dependency; and, claim 25, line 1 states “an electrocatalytic metallopolymer” which should be corrected to “the electrocatalytic metallopolymer,” also due to dependency.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (SUZUKI et al. Hydrogen generation using water-insoluble polymer-bound ruthenium(ii) complexes. Chemical Communications, 1997, Issue 2, p. 227, as submitted on Applicant's Information Disclosure Statement on 6 June 2019) as evidenced by Michelin (“Photosensitization and Photocatalysis--Perspectives in Organic Synthesis,” ACS Catalysis 2018 8 (12), 12046-12055).
In regards to claim(s) 1, Suzuki discloses a metallopolymer (see Fig. 1) for generating hydrogen (title), wherein the metallopolymer comprises a complex [(Ru(QPIm)] bound to a polymer (Fig. 1).  While the word “electrocatalyst” is not explicitly disclosed, Suzuki discloses that the metallopolymer becomes active in an aqueous solution with electron transfer due to irradiation (p. 227; 2nd column) as a photosensitizer.  Michelin evidences that when electron transfer is involved, the process is called photocatalysis (Scheme 1).  Thus, Suzuki discloses that the metallopolymer is a photocatalyst, a type of electrocatalyst. 
2 is the complex, 1,1’-dimethyl-4,4’-bipyridinium is connected butyl chain (with repeating amount x) is L1, and is connected to two polymers designated with repeating amounts y and z (Fig. 1; thus i = 2).
In regards to claim(s) 18, Suzuki discloses the hydrogen gas is generated from aqueous solutions (p. 227; top of column 2).
In regards to claim(s) 19-20, Suzuki discloses the metallopolymer film is stable (no degradation; p. 227; column 2) and an oxidative environment necessarily occurs when there is electron transfer.
Allowable Subject Matter
Claims 7 and 14 are allowed.
Claims 3-6, 15-17, 21-25 and 35 are objected to as being dependent upon a rejected base claim and the above stated claim objections, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 3, prior art does not explicitly disclose an electrocatalytic metallopolymer for generating H2 that has the instantly claimed electrochemically active complex, a [FeFe]-Hydrogenase Mimic.  While Swenson (SWENSON, M. Synthesis and Characterization of [Fe Fe] Hydrogenase Mimics. The University of Arizona, 2013, pp.-157 online, as submitted on Applicant's Information Disclosure Statement on 6 June 2019) discloses the claimed Mimic (Fig. 1.3; p. 20), there is no motivation to combine it explicitly with a polymer to create a metallopolymer. In regards to claim(s) 4, prior art does not explicitly disclose an electrocatalytic metallopolymer for generating H2 that has the instantly claimed L1.  In regards to claim(s) 5, prior art does not explicitly disclose an electrocatalytic metallopolymer for generating H2 that has the instantly claimed polymer chain termination of X, wherein X is I, Br or Cl.  Suzuki only discloses counterions of Cl- and Br- (Fig. 1). In regards to claim(s) 7, 14 and 15, prior art does not explicitly disclose an electrocatalytic metallopolymer for generating H2 that has any of the instantly claimed metallopolymer complexes.   In regards to claim(s) 16, prior art does not explicitly disclose an electrocatalytic metallopolymer for generating H2 that has water solubility.  Suzuki teaches away from the property as the metallopolymer is disclosed as a water-insoluble free-standing film (p. 227; 1st column).  In regards to claim(s) 17, 21 and 22, prior art does not explicitly disclose an electrocatalytic metallopolymer for 2 that has the Mw:Mn ratio of less than about 1.3, a turnover frequency of at least about 103 k(s-1) in water and an overpotential of at most about 700 mV in water.  In regards to claim(s) 23, prior art does not explicitly disclose a method of generating hydrogen providing an electrocatalytic metallopolymer for generating H2 wherein the electrocatalytic metallopolymer forms an electrocatalytic mixture with an organic or aqueous electrolyte solution. Suzuki teaches away from the property as the metallopolymer is disclosed as a water-insoluble free-standing film (p. 227; 1st column).  In regards to claim(s) 25, prior art does not explicitly disclose a method of producing an electrocatalytic metallopolymer providing the instantly claimed metalloinitiator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eloi et al . (Eloi et al, "Metallopolymers with emerging applications," Materials Today, Volume 11, Issue 4, 2008, Pages 28-36.) discloses an overview of metallopolymers.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794